
	
		II
		110th CONGRESS
		2d Session
		S. 3211
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mr. Baucus (for himself,
			 Mr. Johnson, Mr. Tester, and Mr.
			 Thune) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the U.S. Troop Readiness, Veterans’ Care,
		  Katrina Recovery, and Iraq Accountability Appropriations Act, 2007, to clarify
		  eligibility for livestock indemnity payments.
	
	
		1.Livestock indemnity
			 paymentsSection 9002 of the
			 U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability
			 Appropriations Act, 2007 (Public Law 110–28; 121 Stat. 214), is amended—
			(1)in subsection
			 (a)(5)(B)(iii), by striking if such notice applies to a county included
			 under (ii); and
			(2)in subsection
			 (b)(1)—
				(A)by striking There are hereby
			 appropriated and inserting the following:
					
						(A)In
				generalThere are
				appropriated
						;
				(B)in subparagraph
			 (A) (as so designated), by striking due to a disaster, as determined by
			 the Secretary and inserting due to any natural
			 disaster;
				(C)by striking
			 To be eligible and inserting the following:
					
						(B)InclusionEligible
				livestock losses under this subsection shall include the death of livestock in
				a disaster county due to a natural disaster, regardless of whether the death is
				related to any natural disaster that is the basis for a natural disaster
				declaration for the disaster county.
						(C)Eligibility
				requirementsTo be
				eligible
						;
				and
				(D)by adding at the
			 end the following:
					
						(D)Deadline for
				applicationsTo be eligible for assistance under this subsection,
				producers on a farm shall submit applications for assistance under this
				subsection not later than 180 days after the date of enactment of this
				subparagraph.
						.
				
